Case: 18-12805   Date Filed: 05/17/2019   Page: 1 of 4


                                                         [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-12805
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 3:15-cr-00024-LSC-SRW-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus
RANDELL LAWARN MALONE,
                                                         Defendant-Appellant.

                     __________________________

               Appeal from the United States District Court
                   for the Middle District of Alabama
                     _________________________

                            (May 17, 2019)



Before MARTIN, EDMONDSON, and HULL, Circuit Judges.
                Case: 18-12805      Date Filed: 05/17/2019      Page: 2 of 4


PER CURIAM:



       Randell Malone appeals his above-guidelines 120-month sentence imposed

after Malone pleaded guilty to being a felon in possession of a firearm, in violation

of 18 U.S.C. § 922(g)(1). On appeal, Malone challenges the procedural and

substantive reasonableness of his sentence. Malone contends that the sentencing

court failed to consider properly the sentencing factors under 18 U.S.C. § 3553(a),

failed to explain adequately the sentence imposed, and gave undue weight to

Malone’s criminal history. The government contends that Malone’s arguments are

barred by the plea agreement’s sentence-appeal waiver. * No reversible error has

been shown; we dismiss the appeal.

       We review de novo the validity of a sentence-appeal waiver. United States

v. Johnson, 541 F.3d 1064, 1066 (11th Cir. 2008). A sentence-appeal waiver is

enforceable if it is made knowingly and voluntarily. United States v. Bushert, 997
F.2d 1343, 1351 (11th Cir. 1993). To establish that the waiver was knowing and

voluntary, the government must show either that “(1) the district court specifically

questioned the defendant concerning the sentence appeal waiver during the Rule 11



*
  Malone acknowledges that his plea agreement contained a sentence-appeal waiver.
Nevertheless, Malone makes no argument on appeal challenging the enforceability of the
sentence-appeal waiver or the voluntariness of his guilty plea.
                                                2
               Case: 18-12805     Date Filed: 05/17/2019   Page: 3 of 4


colloquy, or (2) it is manifestly clear from the record that the defendant otherwise

understood the full significance of the waiver.” Id.

      We conclude that Malone’s appellate arguments about the procedural and

substantive reasonableness of his sentence are barred by his sentence-appeal

waiver. Malone’s written plea agreement provided expressly that Malone waived

“the right to appeal the sentence on the grounds that . . . the sentence imposed was

unreasonable . . ..” The district court also explained that -- pursuant to the plea

agreement -- Malone had agreed to waive his right to appeal and the right to attack

collaterally his sentence, except in limited circumstances. In particular, the district

court explained that Malone could appeal his sentence only (1) on grounds of

ineffective assistance of counsel, prosecutorial misconduct, or that the district court

erred in assigning Malone more than nine criminal history points, or (2) if the

government appealed Malone’s sentence. Outside of those exceptions, the district

court told Malone that he was “completely giving up the right to appeal or in any

way to attack the sentence imposed on you.” Malone indicated that he understood

the terms of the sentence-appeal waiver.

      Because the record demonstrates that Malone waived knowingly and

voluntarily his right to appeal his sentence, we will enforce the plea agreement’s

sentence-appeal waiver. None of the exceptions to the appeal waiver apply: the

                                           3
              Case: 18-12805    Date Filed: 05/17/2019   Page: 4 of 4


arguments Malone attempts to raise on appeal fall entirely within the scope of the

appeal waiver. Accordingly, we dismiss this appeal.

      DISMISSED.




                                         4